

114 S1722 IS: Salary Collection Regulatory Relief Act
U.S. Senate
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1722IN THE SENATE OF THE UNITED STATESJuly 8, 2015Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to repeal certain additional
			 disclosure requirements, and for other purposes.
	
 1.Short titleThis Act may be cited as the Salary Collection Regulatory Relief Act.
		2.Repeal of
 additional disclosure requirementsSection 953(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 78l note) is hereby repealed and any regulations issued pursuant to such subsection shall have no force or effect.